United States Court of Appeals
                        For the First Circuit
No. 11-1663

                      FISHMAN TRANSDUCERS, INC.,

                        Plaintiff, Appellant,

                                  v.

        STEPHEN PAUL, d/b/a Esteban; DAYSTAR PRODUCTIONS;
                       HSN INTERACTIVE LLC,

          Defendants/Third-Party Plaintiffs-Appellees.
                           __________

                  FORCE USA, INC.; FORCE, LTD.,

                       Third-Party Defendants.


                                ERRATA

     The opinion of this Court, issued on July 3, 2012, should be

amended as follows.

     On page 6, line 6 of 1st paragraph, replace "(section 1125@)"

with "(section 1125(c))".